RESOLUCIÓN
San Juan, Puerto Rico, a 29 de enero de 1976
En el caso de epígrafe el 29 de diciembre de 1975 dictamos la siguiente Resolución:
“Considerada la tardanza habida en el trámite de la trans-cripción de evidencia, el Tribunal deja sin efecto su resolución de fecha 10 de julio de 1974 y en el ejercicio de su discreción y al *603amparo de lo dispuesto en la Regla 50 m fine en armonía con la Regla 18(c) de su Reglamento, ordena a las partes que dentro del término de sesenta (60) días procedan a preparar una expo-sición de la prueba oral desfilada, en sustitución de la transcrip-ción de evidencia y previa certificación por el Juez que conoció y resolvió el asunto o mediante estipulación, procedan a radicaría en la secretaría del tribunal de instancia para que éste oportuna-mente la eleve en unión al legajo en revisión. Conjuntamente con la relación de prueba certificada, deberá el tribunal de instancia elevar cualquier prueba documental que se hubiese admitido.”
Los abogados de las partes al presente, en escrito denominado Estipulación, nos solicitan que en lugar de la exposición de la prueba les autoricemos la transcripción de evidencia de la vista oral debido a que el juez que intervino en primera instancia en el caso, Lie. Miguel Montalvo, renunció y el abogado de la parte demandante en dicha etapa, Lie. Carlos Pagán, cesó en sus funciones como abogado de Asistencia Legal y en la actualidad se desempeña como fiscal. No surge de manera alguna que el Lie. Montalvo y el fiscal Pagán hayan sido requeridos o le hayan negado a los actuales abogados de las partes el beneficio de sus conocimientos y notas para la preparación de la referida exposición de la prueba.
No ha lugar a la estipulación acordada. En situaciones como la presente en que uno de los abogados de las partes en primera instancia cesa en su representación por cualquier motivo, al igual que el juez sentenciador renuncia a su cargo, rige la norma de que tales abogados — como funcionarios del sistema de justicia puertorriqueño — están obligados a prestar toda la cooperación necesaria a las partes y sus actuales abogados para la preparación de una exposición de prueba oral en sustitución de la transcripción de evidencia.
En virtud de lo expuesto, se ordena al Juez Administrador del Tribunal Superior, Sala de Mayagüez, que convoque al ex-juez Miguel Montalvo y al fiscal, Hon. Carlos Pagán, para que éstos presten toda la cooperación necesaria conducente a *604que los actuales abogados de las partes en el recurso ante nues-tra consideración, cumplan con nuestra Resolución del 29 de diciembre de 1975.
Lo acordó el Tribunal y certifica el señor Secretario.
(Fdo.) Angel G. Hermida

Secretario